 Case 1:18-cv-00905-PLM-RSK ECF No. 36 filed 09/04/19 PageID.146 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 F.J. MILLER,

        Plaintiff,
                                                        Case No. 1:18-cv-905
 v.
                                                        HONORABLE PAUL L. MALONEY
 INTERURBAN TRANSIT PARTNERSHIP,
 et al.,

        Defendants.
 _______________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff initiated this lawsuit by filing his complaint against Interurban Transit Partnership,

the City of Grand Rapids, and Grand Valley State University on August 13, 2018. All three

Defendants have filed motions to dismiss. The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation on August 7, 2019, recommending that this Court grant the

motions and enter judgment. The Report and Recommendation was duly served on the parties.

Upon his request, Plaintiff was granted an extension of the deadline to file objections to the Report

and Recommendation (ECF No. 35). However, no objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 33) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motions to Dismiss (ECF Nos. 9, 12, and 20) are

GRANTED for the reasons stated in the Report and Recommendation. Plaintiff’s complaint is

DISMISSED.
 Case 1:18-cv-00905-PLM-RSK ECF No. 36 filed 09/04/19 PageID.147 Page 2 of 2



       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: September 4, 2019                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
